Citation Nr: 0521116	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  99-06 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by dermatological symptoms, including dandruff, on 
a direct basis and as a result of an undiagnosed illness.  

2.  Entitlement to service connection for a disability 
manifested by memory loss, on a direct basis and as a result 
of an undiagnosed illness.  

3.  Entitlement to service connection for a disability 
manifested by visual problems, on a direct basis and as a 
result of an undiagnosed illness.  

4.  Entitlement to service connection for a disability 
manifested by swelling on the right side of the face, on a 
direct basis and as a result of an undiagnosed illness.  

5.  Entitlement to service connection for a disability 
manifested by headaches, on a direct basis and as a result of 
an undiagnosed illness.  

6.  Entitlement to service connection for a disability 
manifested by joint pain, on a direct basis and as a result 
of an undiagnosed illness.  

7.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1969 to 
March 1971 and from December 1990 to May 1991.  During that 
time, and specifically from January 1991 to May 1991, the 
veteran served in Southwest Asia.  He also had subsequent 
reserve duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating action of the 
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico.  Specifically, in that 
decision, the RO denied service connection for a disability 
manifested by dermatological symptoms including dandruff, a 
disability manifested by memory loss, a disability manifested 
by visual problems, a disability manifested by swelling on 
the right side of the face, a disability manifested by 
headaches, and a disability manifested by joint pain, on a 
direct basis and as a result of an undiagnosed illness.  Also 
in that determination, the RO denied service connection for 
sinusitis.  

Following receipt of notification of the December 1997 
decision, the veteran perfected a timely appeal with respect 
to the denial of these service connection claims.  In May 
2005, the Board remanded these issues to the RO for further 
evidentiary development and due process requirements.  As the 
Board will discuss below, the requested action has not been 
completed.  As such, a second remand is necessary.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

In May 2005, the Board determined that a remand of the 
veteran's service connection claims was necessary.  In 
particular, additional evidence pertinent to these issues had 
been received at the RO after the agency had furnished the 
most recent supplemental statement of the case (SSOC) in 
February 2004.  Importantly, however, after receiving the 
additional evidence, the RO did not re-adjudicate the 
veteran's service connection claims and furnish a new SSOC 
where necessary.  Further, the veteran did not submit a 
waiver of review of the additional evidence by the agency of 
original jurisdiction (AOJ).  

As cited by the Board in its May 2005 remand, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has invalidated several provisions of the VCAA 
implementing regulations as contrary to the actual Veterans 
Claims Assistance Act of 2000 (VCAA).  Specifically, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Federal Circuit 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the appellant's waiver of that review.  As a consequence, the 
Federal Circuit found that appellants were not being afforded 
their "one review on appeal to the Secretary."  

Also in the May 2005 remand, the Board noted that, in a 
statement received at the RO in February 2004, the veteran 
had referred to medical treatment that he had received at the 
Mayaquez Outpatient Clinic as well as at the VA Medical 
Center (VAMC) in San Juan.  As the most recent records of 
outpatient treatment that the veteran had received at these 
medical facilities (which were included in the claims folder) 
were dated in March 2004, the Board determined in May 2005 
that, in view of the need to remand the veteran's claims for 
issuance of an SSOC, an attempt should be made to procure any 
additional records of pertinent treatment that he may have 
received at these medical facilities.  

A complete and thorough review of the claims folder indicates 
that no attempt has been made to comply with these May 2005 
remand instructions.  In a statement dated in July 2005, the 
veteran's representative noted this fact and requested that 
such action be completed prior to final adjudication of the 
veteran's claims.  The Board agrees.  

Also in the May 2005 remand, the Board noted that, by a May 
2004 rating action, the RO, in pertinent part, granted 
service connection for diabetes mellitus and awarded a 
compensable evaluation of 20 percent, effective from February 
2004, for this disability.  Also in that decision, the RO 
denied service connection for post-traumatic stress disorder 
(PTSD).  In a statement later received at the RO in July 
2004, the veteran expressed disagreement with the 20 percent 
disability rating assigned to his service-connected diabetes 
mellitus and with the denial of his claim for service 
connection for PTSD.  As a statement of the case (SOC) 
regarding these issues had not been furnished, the Board, in 
May 2005, remanded these additional claims to the RO.  See, 
Manlincon v. West, 12 Vet. App. 328 (1999) (which stipulates 
that, where a notice of disagreement has been filed and an 
SOC has not yet been issued, a remand is required to accord 
the RO an opportunity to furnish the veteran and his 
representative with an SOC concerning the issue(s)).  

In the July 2005 statement, the veteran's representative 
noted that administrative records appear to indicate that an 
SOC pertaining to the veteran's diabetes and PTSD claims was 
issued.  However, the representative observed that a copy of 
the SOC is not included in the veteran's claims folder.  
Further, the representative did not assert that either he or 
the veteran had received an SOC concerning these additional 
claims.  In this regard, the Board notes that a copy of any 
SOC which may have been furnished to the veteran for his 
diabetes and PTSD claims is not included in his claims 
folder.  On remand, therefore, an SOC concerning these 
additional issues should be furnished to the veteran and his 
representative, and copy of the document should be associated 
with the veteran's claims folder.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should procure copies of all 
records of dermatological, memory, 
visual, facial swelling, headaches, joint 
pain, and sinusitis treatment that the 
veteran has received at the Mayaquez 
Outpatient Clinic and the San Juan VAMC 
since March 2004.  All available reports 
not previously obtained should be 
associated with the veteran's claims 
folder.  

2.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for a disability manifested by 
dermatological symptoms including 
dandruff, a disability manifested by 
memory loss, a disability manifested by 
visual problems, a disability manifested 
by swelling on the right side of the 
face, a disability manifested by 
headaches, and a disability manifested by 
joint pain, all on a direct basis and as 
a result of an undiagnosed illness.  In 
addition, the RO should re-adjudicate the 
issue of entitlement to service 
connection for sinusitis.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be provided with an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of 
the evidence received since the issuance 
of the SSOC in February 2004.  An 
appropriate period of time should be 
allowed for response.  

3.  In addition, the RO should furnish 
the veteran an SOC regarding the issues 
of entitlement to an initial disability 
rating greater than 20 percent for the 
service-connected diabetes mellitus and 
entitlement to service connection for 
PTSD.  The RO should also inform the 
veteran of the requirements necessary to 
perfect an appeal.  38 C.F.R. § 19.26 
(2004).  If and only if the veteran 
perfects his appeal by timely submitting 
a substantive appeal, should these issues 
be returned to the Board for further 
appellate review.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, 




Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

 
 
 
 


